 



Amendment 001 to the IDEN Infrastructure Installation Services Agreement
Exhibit 10.4
AMENDMENT 001
TO THE
IDEN INFRASTRUCTURE INSTALLATION SERVICES AGREEMENT
This Amendment 001 to the iDEN Infrastructure Installation Services Agreement
(“Amendment”) is effective as of January 1, 2005 (“Effective Date”) between the
parties listed on Schedule A (the “Motorola Subsidiary” and the “Nextel
Subsidiary”) and NII Holdings, Inc. (formerly known as Nextel International,
Inc.), (Nextel Subsidiary and NII Holdings, Inc. are to be collectively referred
to as “Customer”. Motorola and Customer are to be collectively referred to as
the “Parties”.)
WHEREAS, Motorola, Inc. and Customer previously entered into the iDEN
Infrastructure Installation Services Agreement effective as of June 30, 2000,
and Motorola Subsidiary is the successor in interest to Motorola, Inc. under
that agreement (The iDEN Infrastructure Installation Services Agreement, as
amended, shall be referred to herein as the “Existing Agreement”);
WHEREAS, the Existing Agreement was set to expire by its terms on December 31,
2003;
WHEREAS, Motorola Subsidiary and Customer wish to extend the term of the
Existing Agreement through December 31, 2007, retroactive to December 31, 2003;
and
WHEREAS, Motorola Subsidiary and Customer intend that all other terms of the
Existing Agreement, as amended, shall remain in full force and effect.
NOW, THEREFORE, in consideration of the promises and mutual obligations
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, Motorola Subsidiary and
Customer agree as follows:
1. General
Except as set forth herein, all capitalized terms not defined herein shall have
the meanings given to them in the Existing Agreement.
2. Modifications to Existing Agreement
Section 28 of the Existing Agreement, Term, is replaced in its entirety by the
following:
“The term of this Agreement shall be from June 30, 2000 until December 31, 2007
unless an Exhibit provides otherwise. In the event that Motorola Subsidiary and
Nextel Communications, Inc. (“NCI”) enter into a new supply agreement within the
120 day period on or before December 31, 2007, then this Agreement will
automatically be extended until the earlier of: (i) the date upon which Customer
and Motorola Subsidiary enter into a new iDEN Infrastructure Installation
Services Agreement, (ii) 180 days after the date of the new supply agreement
between Motorola Subsidiary and NCI, or (iii) June 30, 2008.”
3. Retroactivity
This amendment is retroactive to December 31, 2003. Any proposals for iDEN
installation services issued by Motorola Subsidiary to Customer or purchases of
iDEN installation services by Customer from Motorola Subsidiary between
December 31, 2003 and the date of this Amendment are intended to be governed by
the terms of this Amendment.
4. Entire Agreement
This Amendment and the Existing Agreement, as amended, constitute the entire
understanding between the Parties concerning the subject matter hereof and
supersede all prior discussions, agreements and

      Motorola/Nextel   11/30/05

Motorola Confidential Proprietary

1



--------------------------------------------------------------------------------



 



Amendment 001 to the IDEN Infrastructure Installation Services Agreement
representations, whether oral or written and whether or not executed by Customer
and Motorola Subsidiary. No modification, amendment or other change may be made
to this Amendment unless reduced to writing and executed by authorized
representatives of both Parties.
IN WITNESS WHEREOF, Motorola Subsidiary and Customer have entered into this
Amendment on December ___, 2005, effective as of the Effective Date first
written above.

                  NII HOLDINGS, INC.       MOTOROLA SUBSIDIARY
 
               
By:
          By:    
 
                 
Name:
          Name:    
 
                 
Title:
          Title:    
 
                 
Date:
          Date:    
 
               
 
                NEXTEL SUBSIDIARY            
 
               
By:
               
 
                 
Name:
               
 
                 
Title:
               
 
                 
Date:
               
 
               

      Motorola/Nextel   11/30/05

Motorola Confidential Proprietary

2



--------------------------------------------------------------------------------



 



Amendment 001 to the IDEN Infrastructure Installation Services Agreement
Schedule A
Parties to Amendment No 001 to the iDEN Infrastructure
Installation Services Agreement
          Each set of parties listed on this Schedule A has entered into
Amendment No 001 to the iDEN Infrastructure Installation Services Agreement with
NII Holdings, Inc. in the form of agreement to which this Schedule A is
attached.

  1.   Motorola Argentina S.A, and Nextel Communications Argentina S.A.     2.  
Motorola Serviços, Ltda, and Nextel Telecomunicações Ltda.     3.   Motorola de
México, S.A., Comunicaciones Nextel de Mexico, S.A. de C.V.     4.   Motorola
del Peru, S.A. and Nextel del Peru, S.A.

      Motorola/Nextel   11/30/05

Motorola Confidential Proprietary

3